Case 1:20-cv-07688-AT-SN Document 74 Filed 09/01/21 Pane 14
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
CES Ol DOC #:
AFAR] paTE FILED: _ 9/1/2021

 
  
   

William Cafaro, Esq.
Partner
ADMITTED IN NY, CA, MD & TX

Email: beafaro@cafaroesq.com

Amit Kumar, Esq. est treet, Suite 602 Matthew S. Blum, Esq.
Managing Attorney New York, New York 10018 Of Counsel
ADMITTED IN NY & NJ Telephone: 212.583.7400 ADMITTED IN NY
Email: akumar@cafaroesq.com Facsimile: 212.583.7401 Email: mblum@cafaroesq.com

www.cafaroesg.com
Andrew S. Buzin, Esq.
Of Counsel
ADMITTED IN NY, FL & DC

August 31, 2021
Via ECF
Hon. Sarah Nerburn, U.S.M.J
United States Courthouse
40 Foley Square
New York, NY 10007
Re: Santiago, et al v. Information Resources Inc.

Case No.: 20-cv-7688-AT-SN

Your Honor:

This firm represents the Plaintiffs and the putative collective in the above Equal Pay Act and
employment discrimination action. We write, with the Defendants’ consent, to request a short
extension of time to file our reply in further support of Plaintiff's motion for conditional certification
of the EPA Collective. Specifically, we are requesting a short, two business day, extension from
Friday September 3, 2021, up to and including Wednesday, September 8, 2021. This is the Plaintiffs’
first request for an extension of time to file their Reply but the second request to modify the briefing
schedule for this motion. The Parties’ first request for a modification of the briefing schedule was
granted. Granting the extension will not impact any other deadlines in this case.

The Plaintiffs thank the Court for its courtesy in this regard.

GRANTED. By September 8, 2021, Plaintiffs shall file their reply.
SO ORDERED.

Dated: September 1, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
